Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 31, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155784(72)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  MATTHEW DYE, by his Guardian,                                                                     Elizabeth T. Clement,
  SIPORIN & ASSOCIATES, INC.,                                                                                        Justices
             Plaintiff-Appellee/
             Cross-Appellant,
                                                                   SC: 155784
  v                                                                COA: 330308
                                                                   Washtenaw CC: 14-000516-NF
  ESURANCE PROPERTY & CASUALTY
  INSURANCE COMPANY,
           Defendant/Cross-Plaintiff/
           Appellant/Cross-Appellee,
  and
  GEICO INDEMNITY COMPANY,
            Defendant/Cross-Defendant/
            Appellee/Cross-Appellant,
  and
  PRIORITY HEALTH and BLUE CROSS
  BLUE SHIELD OF MICHIGAN,
             Defendants-Appellees.
  ____________________________________/

         On order of the Chief Justice, the motion of the Michigan Automobile Insurance
  Placement Facility to file a brief amicus curiae is GRANTED. An amicus brief will be
  accepted for filing if submitted on or before September 14, 2018.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 31, 2018

                                                                              Clerk